Electronically Filed
                                                                Supreme Court
                                                                SCWC-29597
                                                                28-DEC-2010
                                                                10:51 AM
                              NO. SCWC-29597


              IN THE SUPREME COURT OF THE STATE OF HAWAI'I



       COMPUSA STORES, L.P., Respondent/Appellant-Appellant,


                                     vs.


               STATE OF HAWAI'I, DEPARTMENT OF TAXATION,

                     Petitioner/Appellee-Appellee.




            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (ICA NO. 29597; TAX APPEAL CASE NO. 05-0065)


           ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

                  (By: Recktenwald, J., for the court1

                                                      )


          Petitioner/Appellee-Appellee State of Hawai'i,
Department of Taxation’s application for writ of certiorari filed

on November 22, 2010, is hereby accepted.

          DATED: Honolulu, Hawai'i, December 28, 2010.

                                            FOR THE COURT:



                                            Associate Justice
Hugh R. Jones and Damien A.

Elefante, Deputy Attorneys

General, on the application

for petitioner/appellee­
appellee.


Ray K. Kamikawa and Leroy E.

Colombe (Chun, Kerr, Dodd,

Beaman & Wong) on the

response for respondent/

appellant-appellant.



      1

        Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ., and

Circuit Judge Lee, assigned due to a vacancy.